Title: From Josiah, III Quincy to John Quincy Adams, 15 December 1804
From: Quincy, Josiah, III
To: Adams, John Quincy



Dear Sir.
Boston. 15. Dec. 1804.

I have to acknowledge yours of the 4th Inst. and two subsequent, inclosing public documents and to express my grateful sense of these attentions. Your opinions concerning the late changes in Massachusetts and your reasonings and impressions resulting from them, entirely coincide with them mine. I was particularly well pleased that you find no fault with the “medecines” administered, but attribute, as is just, the unhappy event more to the state of the patient and less to the want of skill in the physicians than is fashionable among those cautious politicians, who are always prophets, by retrospect; men, who neither devise nor execute, but who if you credit their own recollection always have anticipated the inefficaciousness or danger of a measure, by, if I may adopt the expression, a sort of backward foresight. If these are to be credited, a principle of all others, the most just, simple, and, as far as it related to New-England prejudices and interests the most unexceptionable was urged at an untimely moment, or in an unfortunate manner, and this, which was intended for good, they saw, although they did not choose to oppose, would be, as, in their opinion it has been productive of evil. Without condemning conduct so natural, because so consolatory to human vanity, I would observe that in one point of view, the measure alluded to was an evil; in that it had a great show of popularity, under a combination of external circumstances of a nature calculated to render it otherwise. The first rendered the one party confident, while the latter kept the other, who saw their advantage and improved it, from being discouraged. Those circumstances had never united before and under the an administration composed of such materials as the present, will, probably never unite again. They were also such, as it was impossible to determine their force but by experiment. And in making this, it was surely the part of wise men to secure a favourable result, by putting into the crucible as many powerful ingredients as were consentaneous with it. Although we have failed our labour is not lost. A measure resting on principles, so permanently and deeply connected with the security, I will not say of New England, but of the union can be but for a short time, misrepresented. It will gain ground by investigation. I mistake, if it be not, yet, a source of honourable popularity to its advocates and of disgrace to those, who opposed it. But, in this sense, it was an evil, that it gave, what by many of our party was wanted, an apology for inactivity. Particular measures are, in politics, what the tithes of mint, rue, annis, and cummin were, in religion, an excuse to ourselves for leaving ordinary exertions, “the weightier matters,” neglected. Men are in nothing, and certainly not in politics, inclined to works of supererogation. What is prescribed is construed to be their whole duty. To circulate pamphlets and enforce the reasonableness of the policy adopted by the resolution legislature were the grand machinery on which to most men the general ticket was to depend. When they had done these, therefore, they deemed their salvation had been worked out, as far as depended on them; and with great self complacency, they waited for success, as if it had been already put beyond dispute. Except in Boston and its vicinity, where more correct notions prevailed, a very considerable portion of the party weakness, which was displayed may be attributed to a relaxation of the ordinary, in reliance upon the special, exertion, which had been adopted. The other party, on the contrary, flushed with hope and inspired with the near prospect of a recompense for all their labours, not only did not omit any of their old stratagems of war, but also took a peculiar pains to turn the great instrument of attack, as they denominated the proposed change of in the ratio of representation, into a weapon against the supporters of it. For this project they had many natural and many accidental aids and they availed themselves of both with considerable skill and great industry.— I must ask your pardon for entering thus far into a detail, for which you are so much better qualified than I, am to pursue, but your letter suggested a train of thoughts, which I have followed because it was easy and which I shall transmit to you, because it is the best I have at hand.
From the journals of the house I learn that a proposition is before Congress to recede the ten-mile jurisdiction, with the exception of the federal city to the States who were its original proprietors. As the measure is to me new, I am at a loss for the motives of it. Neither Virginia nor Maryland I should imagine would deem the recession important. Nor if it be a ramification of the general plan to remove as many traces as possible of federal providence, should I think the policy would pay the labour, much less compensate for the sacrifice of influence and safety which it would induce. A territorial jurisdiction surrounding the place of its residence is so essential both to the importance and independance of Congress, and perhaps, hereafter, to the personal safety of its members, that meanly as I think of the patriotism and prudence of the present administration I cannot imagine they can stoop to so low and so dangerous a flight. I presume therefore there are evils of which I have not heard and cannot conceive.
Our papers announce to us that the articles of impeachment against Judge Chase are preparing before the House. One paragraph of the account is mysterious to me. I have not the paper at hand but it was of this import, that while the majority were imperious and oppressive, the minority with the exception of W. Elliot a convert from democracy looked on, with a sullen and disdainful silence.—What can this mean? Surely this great question, full of interest and argument is not to be settled without contesting every inch of the ground. A question which like Hamlets “cue” might, one would think, enable them to “make mad the guilty and appall the free—confound the ignorant and leave the general ear with Horrid Speech.” But if they are tame and “say nothing” they must expect the judgment of the public upon them that “they are dull and muddy mettled rascals and peak like John a Dreams unpregnant of their cause.” Which I hope, they will not deserve, but, if they do, I hope they will receive.—Very Respectfully yours Sr.

Josiah Quincy